
	
		II
		111th CONGRESS
		1st Session
		S. 1916
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain women’s
		  textile upper footwear.
	
	
		1.Certain women’s textile upper
			 footwear
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Other footwear with uppers of textile materials (other than of
						vegetable fibers), other than house slippers, the foregoing for women (provided
						for in subheading 6405.20.90)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
